   Case 2:21-cv-11402-LVP-CI ECF No. 1, PageID.1 Filed 06/15/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 Tracey Echols, individually and on behalf of all others
 similarly situated;                                                   Civil Action No: ____________
                                          Plaintiff,
                                                                        CLASS ACTION COMPLAINT

                                                                         DEMAND FOR JURY TRIAL




        -v.-

 Congress Collection, LLC
 and John Does 1-25.

                                       Defendant.


Plaintiff Tracey Echols (hereinafter, “Plaintiff”), a Michigan resident, brings this Class Action

Complaint by and through her attorneys, Stein Saks PLLC against Defendants Congress Collection

LLC (hereinafter “Defendant CC”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.



                       INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”)

   in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

   concerned that "abusive debt collection practices contribute to the number of personal


                                                                                                   1
Case 2:21-cv-11402-LVP-CI ECF No. 1, PageID.2 Filed 06/15/21 Page 2 of 10




bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."

Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

"'the effective collection of debts" does not require "misrepresentation or other abusive debt

collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). “After

determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                                JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as this is

where a substantial part of the events or omissions giving rise to the claim occurred.

                                   NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Michigan consumers under

§1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.

                                            PARTIES
Case 2:21-cv-11402-LVP-CI ECF No. 1, PageID.3 Filed 06/15/21 Page 3 of 10




   7.      Plaintiff is a resident of the State of Michigan, County of Wayne, residing at 9119

Dixie, Detroit, MI 48239-1515.

   8.      Defendant CC is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6)

and used in the FDCPA with an address at 28552 Orchard Lake Rd., Suite 200, Farmington

Hills, MI 48334.

   9.      Upon information and belief, Defendant CC is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                    CLASS ALLEGATIONS
   11.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.     The Class consists of:

           a. all individuals with addresses in the State of Michigan;

           b. to whom Defendant CC sent an initial collection letter attempting to collect a

               consumer debt;

           c. that did not state that the Defendant CC is a debt collector;

           d. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.
Case 2:21-cv-11402-LVP-CI ECF No. 1, PageID.4 Filed 06/15/21 Page 4 of 10




   13.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   15.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as

Exhibit A, violate 15 U.S.C. §§ l692e.

   16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   17.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.
Case 2:21-cv-11402-LVP-CI ECF No. 1, PageID.5 Filed 06/15/21 Page 5 of 10




          b. Common Questions Predominate: Common questions of law and fact exist as

              to all members of the Plaintiff Class and those questions predominance over any

              questions or issues involving only individual class members. The principal issue

              is whether the Defendants' written communications to consumers, in the forms

              attached as Exhibit A violate 15 USC §l692e.

          c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

              The Plaintiff and all members of the Plaintiff Class have claims arising out of the

              Defendants' common uniform course of conduct complained of herein.

          d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

              class members insofar as Plaintiff has no interests that are adverse to the absent

              class members. The Plaintiff is committed to vigorously litigating this matter.

              Plaintiff has also retained counsel experienced in handling consumer lawsuits,

              complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

              any interests which might cause them not to vigorously pursue the instant class

              action lawsuit.

          e. Superiority: A class action is superior to the other available means for the fair

              and efficient adjudication of this controversy because individual joinder of all

              members would be impracticable. Class action treatment will permit a large

              number of similarly situated persons to prosecute their common claims in a single

              forum efficiently and without unnecessary duplication of effort and expense that

              individual actions would engender.

   18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff
Case 2:21-cv-11402-LVP-CI ECF No. 1, PageID.6 Filed 06/15/21 Page 6 of 10




Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

    19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                   FACTUAL ALLEGATIONS

    20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

    21.     Some time prior to June 17, 2020 an obligation was allegedly incurred by Plaintiff

to a creditor.

    22.     The alleged obligation arose out of transactions in which money, property, insurance

or services, which are the subject of the transaction, were primarily for personal, family or

household purposes.

    23.     The alleged obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

    24.     Defendant CC contracted with the creditor to collect the alleged debt.

    25.     Defendant CC collects and attempt to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.


                             Violation June 17, 2020 Collection Letter

    26.     On or about June 17, 2020, Defendant CC sent Plaintiff a collection letter (the

“Letter”) regarding the alleged debt owed to the creditor. See Exhibit A.
Case 2:21-cv-11402-LVP-CI ECF No. 1, PageID.7 Filed 06/15/21 Page 7 of 10




    27.      The letter states in part: “This debt has been placed with our office for collection.

We encourage you to contact us at 800-395-2989 to resolve this matter. This account may be

placed on your personal credit file and thus negatively impact your credit score if left

unresolved.”

    28.      The letter continues with instructions for payment and the required disclosures under

§1692g.

    29.      The bottom of the letter states “This is an attempt to collect a debt and any

information obtained will be used for that purpose,” but does not state that Defendant is a debt

collector.

    30.      §1692e (11) prohibits the failure to disclose in the initial written communication to

the consumer . . ., that the debt collector is attempting to collect a debt and that any information

obtained will be used for that purpose.

    31.      The Statute expressly requires that all communications, especially the initial one

include the warning that the communication is from a debt collector.

    32.      Defendant’s letter does not contain the statutory requirements of an initial debt

collection letter because it does not state that the communication is from a debt collector.

    33.      Debt collectors are not the only ones who send collection letters stating “this is an

attempt to collect a debt” or words of similar import. Payment demands can come from, among

others, the original creditor, an outsourced billing office and others. Anyone could have made

exactly the statement and the phrase “this is an attempt to collect a debt” does not, on its own

signify the sender’s status, thereby confusing the consumer.

    34.      Defendant's collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm because the FDCPA provides Plaintiff with
 Case 2:21-cv-11402-LVP-CI ECF No. 1, PageID.8 Filed 06/15/21 Page 8 of 10




  the legally protected right to be not to be misled or treated unfairly with respect to any action

  for the collection of any consumer debt.

     35.     Defendant's deceptive, misleading and unfair representations with respect to its

  collection effort were material misrepresentations that affected and frustrated Plaintiff's ability

  to intelligently respond to Defendant's collection efforts.

     36.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

  properly respond or handle Defendant’s debt collection, causing Plaintiff to incur time and

  expense in seeking out an attorney.

     37.     As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.


                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     38.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     39.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     40.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     41.     Defendants violated said section

             a.      by creating a false and misleading representation of the legal status of the

     debt in violation of §1692e(10); and

             b.      by falsely representing the character, amount or legal status of the debt in

     violation of §1692e(2)(A);
   Case 2:21-cv-11402-LVP-CI ECF No. 1, PageID.9 Filed 06/15/21 Page 9 of 10




               c.      by failing to inform the consumer that the communication is from a debt

       collector in violation of §1692e(11);

       42.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.



                                 DEMAND FOR TRIAL BY JURY

       43.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.



                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Tracey Echols, individually and on behalf of all others similarly

situated, demands judgment from Defendant CC, as follows:


       44.     Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

       45.     Awarding Plaintiff and the Class statutory damages;

       46.     Awarding Plaintiff and the Class actual damages;

       47.     Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       48.     Awarding pre-judgment interest and post-judgment interest; and

       49.     Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.
Case 2:21-cv-11402-LVP-CI ECF No. 1, PageID.10 Filed 06/15/21 Page 10 of 10




    Dated: June 14, 2021



                                        /s/ Yaakov Saks
                                        By: Yaakov Saks, Esq.
                                        Stein Saks, PLLC
                                        285 Passaic Street
                                        Hackensack, NJ 07601
                                        Phone: 201-282-6500
                                        Fax: 201-282-6501
                                        Email: ysaks@steinsakslegal.com
                                        Attorneys for Plaintiff
